DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“beam splitting device…,” “wavelength dispersive element…,” and “detector system” in claims 1 and 14,
“beam directing device…” in claims 2 and 4,
“rotational system…” in claim 3

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 12, and 15 of U.S. Patent No. 11,067,671 (Application No. 15/954,878) in view of Wan (US 20180238675). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader by reciting fewer functional limitations but are not structural differences. The claims correspond as follows:

Claim 1 of 17/099220
Claim 5 which includes claim 1 of U.S. Patent No. 11,067,671
1. A LIDAR sensing system, comprising:
1. A LIDAR sensing system, comprising:
   a light source arranged to project a beam along a path, the light source configured to vary a frequency of the beam within a range of a first frequency and a second frequency, the range corresponding to a scan along a first axis of an external environment
     a light source arranged to project a collimated beam along a path, the light source configured to adjust a wavelength of the projected collimated beam
      a beam splitting device that splits the beam into 1) a reference beam and 2) an object beam that is directed into an external environment of the LIDAR sensing system;
     an interferometer that splits the collimated beam into 1) a reference beam and 2) an object beam that is directed into an external environment of the LIDAR sensing system;
a wavelength dispersive element arranged along the path of the object beam; and

       a diffraction grating arranged along the path of the object beam, the light source projecting the object beam onto the diffraction grating at an incident angle via the interferometer, and the diffraction grating diffracting the object beam into the external environment at one of multiple diffraction angles according to the wavelength of the collimated beam;
a rotational system operatively connected to the wave dispersive element and configured to rotate the wave dispersive element such that the wave dispersive element is configured to direct the object beam along a plurality of angles along a second axis based on a rotational position of the rotational system, wherein the first axis and the second axis are not parallel;
See claim 5.
a detector system positioned to detect portions of the object beam reflected in the external environment to the wave dispersive element
   a detector that detects interference patterns generated by the interferometer and corresponding to 1) light reflected off objects located in the external environment and 2) the reference beam;

With regards to difference between the application claim term “beam splitting device” and the reference claim term “interferometer,” the “beam splitting device,” as discussed above, invokes 35 U.S.C. 112(f) and a corresponding structure is disclosed to be an “interferometer” and thus the claim covers the same structure.
With regards to difference between the application claim term “wavelength dispersive device” and the reference claim term “diffraction grating,” the “wavelength dispersive device,” as discussed above, invokes 35 U.S.C. 112(f) and a corresponding structure is disclosed to be an “diffraction grating” and thus covers the same structure.

As to the method of claim 14, please see claim 12 of the reference application, the differences accounted for by the same reasons discussed above for claim 1.
With respect to claim 16, please see claim 15 of the reference application.

Claims 1-4, 14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 14, and 17 of U.S. Patent No. 10,838,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are broader by reciting fewer functional limitations but are not structural differences. The claims correspond as follows:

Claim 1 of 17/099220
Claim 1 of U.S. Patent No. 10,838,047
1. A LIDAR sensing system, comprising:
1. A LIDAR sensing system, comprising:
   a light source arranged to project a beam along a path, the light source configured to vary a frequency of the beam within a range of a first frequency and a second frequency, the range corresponding to a scan along a first axis of an external environment
  a light source arranged to project a collimated beam along a path, the light source configured to continuously sweep the projected collimated beam across frequencies from a first frequency to a last frequency; 
      a beam splitting device that splits the beam into 1) a reference beam and 2) an object beam that is directed into an external environment of the LIDAR sensing system;
 a beam splitting device that splits the collimated beam into 1) a reference beam and 2) an object beam that is directed into an external environment of the LIDAR sensing system; 
      a wavelength dispersive element arranged along the path of the object beam; and

a wavelength dispersive element arranged along the path of the object beam, the wavelength dispersive element configured to project the object beam into the external environment at a plurality of diffraction angles relative to a first axis based on the frequency of the collimated beam, wherein each frequency of the collimated beam corresponds to one of the plurality of diffraction angles; and
a rotational system operatively connected to the wave dispersive element and configured to rotate the wave dispersive element such that the wave dispersive element is configured to direct the object beam along a plurality of angles along a second axis based on a rotational position of the rotational system, wherein the first axis and the second axis are not parallel;
See claims 2 and 3
a detector system positioned to detect portions of the object beam reflected in the external environment to the wave dispersive element
  a detector system that is configured to continuously detect, over the frequencies from the first frequency to the last frequency, interference patterns generated by the beam splitting device and corresponding to 1) light reflected off objects located in the external environment and 2) the reference beam.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14, 16, 22-25, 28, 29, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (US 2018/0238675).

With respect to claim 1, Wan shows a LIDAR sensing system (e.g. Fig. 4; 400; see also Fig. 7), comprising: 
a light source (401 and 403) arranged to project a beam along a path, the light source configured to vary a frequency of the beam  (“optical source 201 can be a linearly chirped laser” see para. [0027]; “optical source 201 can be a wideband light source or a wavelength tunable source” see para. [0031]) within a range of a first frequency and a second frequency, the range corresponding (see paras. [0013],[0043]; also the claimed “corresponding” does not specify how they correspond and thus only a relationship or some type of correspondence is required) to a scan along a first axis of an external environment (“in the scanning direction and…in the orthogonal direction.” see para. [0003]); 
a beam splitting device (405) that splits the beam into 1) a reference beam (406) and 2) an object beam (408) that is directed into the external environment (413) of the LIDAR sensing system (400); 
a wavelength dispersive element (409) arranged along the path of the object beam;
a rotational system operatively (para. [0039]-[0041]) connected to the wave dispersive element and configured to rotate the wave dispersive element such that the wave dispersive element is configured to direct the object beam along a plurality of angles along a second axis based on a rotational position of the rotational system, wherein the first axis and the second axis are not parallel  (“beam scanning or translation mechanisms can be incorporated to produce a beam scanning in multiple axes”); and 
a detector system (419) positioned to detect portions of the object beam (412) reflected in the external environment to the wave dispersive element.

2. The LIDAR sensing system of claim 1, further comprising: a beam directing device (411, para.[0039]), wherein the beam directing device is arranged along the path of the object beam configured to direct the object beam along a plurality of angles along an axis (“in the scanning direction and…in the orthogonal direction;” the scanning in two directions is caused by changing the angle of the beam in two directions and the orthogonal direction is not parallel. see para. [0003]).  

14. A method of LIDAR sensing (see discussion of claim 1 above where the elements function to perform the claimed steps), the method comprising: 
controlling a light source (401 and 403) to project a beam over a range of frequencies from a first frequency to a last frequency  (“optical source 201 can be a linearly chirped laser” see para. [0027]; “optical source 201 can be a wideband light source or a wavelength tunable source” see para. [0031]), the range of frequencies corresponding to a scan along a first axis of an external environment (see paras. [0013],[0043]; also the claimed “corresponding” does not specify how they correspond and thus only a relationship or some type of correspondence is required), the beam being projected towards a wavelength dispersive element; 
splitting, via a beam splitting device (405), the beam into a reference beam and an object beam; 
diffracting, via the wavelength dispersive element (409), the object beam into the external environment at an angle dependent on a frequency of the object beam; 
rotating, by a rotational system (para. [0039]-[0041]; first and second beam moving device) operatively connected to the wave dispersive element, the wave dispersive element such that the wave dispersive element directs the object beam along a plurality of angles along a second axis based on a rotational position of the rotational system, wherein the first axis and the second axis are not parallel (“beam scanning or translation mechanisms can be incorporated to produce a beam scanning in multiple axes”); and
calculating distances (219; para. [0036]) associated with objects located within the external environment based on interference patterns generated based on 1) light corresponding to the object beam being reflected off objects in the external environment and 2) the reference beam reflected off a reference mirror.  

22. The LIDAR sensing system of claim 3, wherein the first axis as is a vertical axis and the second axis is a horizontal axis  (“in the scanning direction and…in the orthogonal direction.” see para. [0003]; see also para. [0030]: “multiple beam-scanning or beam-translating axes” vertical and horizontal have not been defined to be any particular direction relative to the system).  

23. The LIDAR sensing system of claim 3, wherein the first axis as is a horizontal axis and the second axis is a vertical axis (para [0030] “multiple beam-scanning or beam-translating axes”; vertical and horizontal have not been defined to be any particular direction relative to the system).  

24. The LIDAR sensing system of claim 1, further comprising a signal analyzer (219m claim 1: “an interferometer signal processing device”) coupled to the detector system and configured to analyze the object beam via a frequency analysis.  

25. The LIDAR sensing system of claim 24, wherein the signal analyzer (para. [0027],[0032]) is configured to identify a range of frequencies for each of the object beam reflected in the external environment and the reference beam to segment a respective portion of the external environment.  

28. The LIDAR sensing system of claim 1, wherein the detector system (para. [0036]) is further positioned to receive at least a portion of the reference beam along with the object beam reflected from the external environment via an interference signal.  

29. The LIDAR sensing system of claim 28, wherein a distance and position of object in the external environment relative to the LIDAR sensing system are calculated based on frequencies of the interference signal (para. [0031]).  

31. The method of claim 14, wherein the range of frequencies from the first frequency to the last frequency correspond to a two-dimensional sweep of the external environment from a first angle to a last angle within a first axis (Fig. 5).  

32. The method of claim 16, wherein the axis is a horizontal axis of the environment (e.g. para. [0002]: “raster scanning pattern”), and wherein the range of frequencies from the first frequency to the last frequency correspond to a two-dimensional sweep of the external environment from a first angle to a last angle within a vertical axis of the external environment (Fig. 5).  

33. The method of claim 14, wherein calculating distances associated with objects comprises segmenting respective portions of the external environment based on respective ranges of frequencies in the interference patterns.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  
Claims 26, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan as applied to claims 1 or 14 and further in view of Bechstein et al. (US 5,784,161).
	Wan shows all the elements/steps as discussed above for claims 1 and 14 but does not explicitly show a reference interferometer used to compensate for nonlinearities of the source.
	Bechstein shows a heterodyne interferometer for absolute distance measurement that generates a beat frequency even if the tuning behavior of the laser light source is not ideal by using a reference interferometer (col. 2, ll. 13-44) that takes a portion of the light from the laser light source.
	Before the time of filing of the claimed invention, it would have been obvious to include a reference interferometer in the LIDAR of Wan in order to compensate for fluctuations in the tuning of the laser.

Response to Arguments
Claim Interpretation under 35 U.S.C. 112(f)
Applicant asserts that the elements (beam splitting device, wavelength dispersive element, detector system, beam directing device, and rotational system) convey sufficient structure. The Examiner is not persuaded as Applicant has not provided support for this contention.

Double Patenting
Applicant argues claims have been amended and thus the rejection of the claims is overcome. This is not found persuasive because dependent claims of the reference patents recite the newly added elements to the claims.

Claim Rejection under 35 U.S.C. 102
Applicant argues Wan fails to disclose “a light source…configured to vary a frequency of the beam.” The Examiner respectfully disagrees. As presented in the final Office action of July 7, 2022, Wan shows several types of light sources as claimed such as a chirped laser, a wavelength tunable source, and the combination of a laser and wavelength modulator.
Applicant argues Wan “at best contemplates modulating a wavelength of the beam…, not varying a frequency of the beam within a range ‘corresponding to a scan along a first axis…’” The examiner respectfully disagrees. The claimed term “corresponding” does not limit the manner in which the range corresponds to the first axis. The claim merely requires some correspondence, i.e. some type of relationship. The chirped laser would be repeating the chirping while being scanned in the two orthogonal directions, thus having a relationship.
Applicant argues Wan fails to show “a rotational system……such that the wave dispersive element is configured to direct the object beam along a plurality of angles along a second axis…wherein the first axis and the second axis are not parallel.”
Applicant argues Wan does not teach the combination of the varying the frequency “corresponding to the scan along a first axis” and the rotating of “the waveguide dispersive element along a second axis” where the “first axis and the second axis are not parallel.” The Applicant does not explain why Wan does not teach the claimed feature. Is Applicant arguing the two axis are parallel rather than not parallel? As Applicant does not identify what the structural difference is with regards to claim 1, the Examiner is not persuaded that claim 1 structurally distinguishes from Wan’s teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/             Primary Examiner, Art Unit 2877